DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Prakriya et al. US 11,114,899.
As to claim 1, Prakriya teaches a method, comprising:
determining a first statistics of a first signal and a second statistics of a second signal according to a power split ratio and a noise level of a relay node (figures 1, 2, 10 and 11, column 4, line 40 to column 5, line 39 and column 6, lines 24 to column 8 line 46, an energy harvesting relay 2 comprising an energy harvesting unit 4 coupled to battery 10, information processing unit 8 (decode and forward (DF)) and a time switching relay (TSR) or power switching relay (PSR) (12) is controlled through a central controlling unit 11 to determine the fraction of time or portion of power applied for energy harvesting; the optimum TSR parameter a* depends on statistical system parameters, information about average channel characteristics, channel state information when available and a closed form expression to achieve the target throughput Eb with minimum energy consumption),
relaying, by the relay node, the first signal according to the power split ratio, the first statistics and the second statistics to generate the second signal (figures 10 and 11, column 9, lines 23-27, the two hop system for power splitting relaying (PSR) protocol using an optimum PSR parameter for maximizing the throughput Ba and optimum PSR parameter Bb for minimizing energy consumption for target throughput) and
receiving, by a destination node, the second signal (figure 2, column 6, lines 5-23, the system comprising a multi antenna source 1 communicates with the destination node 3 with help of energy harvesting relay 2).
Prakriya primarily discloses a time switching relay (TSR) protocol, column 4, lines 62-67. However, since Prakriya also discloses the application of the PSR protocol to determine a power splitting parameter, figures 10 and 11, column 4, lines 49-64 and column 9, lines 23-27, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to alternatively configure the energy harvesting relay of Prakriya comprising the PSR protocol to also maximize throughput or minimize battery energy consumption for a given throughput requirement. 	 

As to claim 9 with respect to claim 1, Prakriya modified teaches wherein relaying the first signal comprises:
splitting, by a power split device, the first signal as an energy-harvesting portion and an information portion according to the power split ratio (figures 10 and 11, column 4, lines 58-64 and column 9, lines 23-27, the relay may employ the PSR protocol wherein a fraction of signal energy is diverted for energy harvesting),
decoding, by an information decoding device, the information portion of the first signal (figures 2, 4 and 11, column 6, lines 5-23, processing unit 8 comprising decode and forward (DF) to signal), and
amplifying, by using a power of the energy-harvesting portion of the first signal, the decoded information portion of first signal, to generate the second signal (column 6, lines 4-23, the information processing unit 8 uses a decode a forward protocol though similar optimization can be performed for amplify and forward (AF) relays as well).


Allowable Subject Matter
Claims 2-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including allof the limitations of the base claim and any intervening claims. As to claims 2 and 12, the prior art made of record do not teach the source node is configured to obtain the power split ratio, update the first and second statistics and update the noise level as claimed.

Clams 11-20 are allowed. As to claim 11, the prior art made of record teach a system comprising a source node, relay node and a destination node as claimed, see Prakriya et al. US 11,114,899 but do not teach the source node is configured to determe the first statistics and the second statistics according to the power split ratio.

As to claim 10, the prior art made of record do not teach a source node determining the first and statistics to the relay node and transmitting the first signal having the first statistics to the relay node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644